Exhibit 10.1

PURCHASE AGREEMENT

between

NISSAN MOTOR ACCEPTANCE CORPORATION

as Seller,

and

NISSAN AUTO RECEIVABLES CORPORATION II,

as Purchaser

Dated as of August 10, 2016

 

 

      (Nissan 2016-C Purchase Agreement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page    ARTICLE I  

    CERTAIN DEFINITIONS

     1    ARTICLE II  

    PURCHASE AND SALE OF RECEIVABLES

     1   

2.1

 

Purchase and Sale of Receivables

     1   

2.2

 

Receivables Purchase Price

     2    ARTICLE III  

    REPRESENTATIONS AND WARRANTIES

     2   

3.1

 

Warranties of the Purchaser

     2   

3.2

 

Representations and Warranties of the Seller

     3    ARTICLE IV  

    COVENANTS OF THE SELLER

     5   

4.1

 

Protection of Right, Title and Interest

     5   

4.2

 

Other Liens or Interests

     6   

4.3

 

Repurchase Events and Seller’s Assignment of Repurchased Receivables

     6    ARTICLE V  

    MISCELLANEOUS PROVISIONS

     7   

5.1

 

Obligations of Seller

     7   

5.2

 

Issuer

     7   

5.3

 

Amendment

     7   

5.4

 

Waivers

     8   

5.5

 

Notices

     8   

5.6

 

Survival

     8   

5.7

 

Headings and Cross-References

     8   

5.8

 

Governing Law

     8   

5.9

 

Counterparts

     8   

5.10

 

Transfers Intended as Sales; Security Interest

     9   

5.11

 

No Petition

     9   

 

   -i-    (Nissan 2016-C Purchase Agreement)



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This PURCHASE AGREEMENT (this “Agreement”) is made as of August 10, 2016, by and
between NISSAN MOTOR ACCEPTANCE CORPORATION, a California corporation (the
“Seller”), and NISSAN AUTO RECEIVABLES CORPORATION II, a Delaware corporation
(the “Purchaser”).

WHEREAS, in the regular course of its business, the Seller purchases certain
motor vehicle retail installment sale contracts secured by new, near-new and
used automobiles and light duty trucks from motor vehicle dealers;

WHEREAS, the Seller is willing to sell a portfolio of receivables arising in
connection with such contracts to the Purchaser; and

WHEREAS, the Purchaser desires to purchase such portfolio of receivables.

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration, and the mutual terms and covenants contained herein, the parties
hereto agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

Terms not defined in this Agreement shall have the respective meanings assigned
such terms set forth in the Sale and Servicing Agreement, dated as of the date
hereof (the “Sale and Servicing Agreement”), by and among Nissan Auto
Receivables Corporation II, as seller, Nissan Motor Acceptance Corporation, as
servicer, Nissan Auto Receivables 2016-C Owner Trust, as issuer, and U.S. Bank
National Association, as indenture trustee.

With respect to all terms in this Agreement, the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all subsequent amendments, amendments and
restatements, and supplements thereto or changes therein entered into in
accordance with their respective terms and not prohibited by this Agreement;
references to Persons include their permitted successors and assigns; references
to laws include their amendments and supplements, the rules and regulations
thereunder and any successors thereto; the term “including” means “including
without limitation;” and the term “or” is not exclusive.

ARTICLE II

PURCHASE AND SALE OF RECEIVABLES

2.1 Purchase and Sale of Receivables. On the Closing Date, subject to the terms
and conditions of this Agreement, the Seller agrees to sell, transfer, assign
and otherwise convey to the Purchaser, without recourse (collectively, the
“Purchased Assets”):

 

      (Nissan 2016-C Purchase Agreement)



--------------------------------------------------------------------------------

(i) all right, title and interest of the Seller in and to the Receivables listed
on the Schedule of Receivables (including all related Receivable Files) and all
monies due thereon or paid thereunder or in respect thereof after the Cut-off
Date;

(ii) the right of the Seller in the security interests in the Financed Vehicles
granted by the Obligors pursuant to the Receivables and any related property;

(iii) the right of the Seller in any proceeds from claims on any physical
damage, credit life, credit disability or other insurance policies covering the
Financed Vehicles or the Obligors;

(iv) the right of the Seller to receive payments in respect of any Dealer
Recourse with respect to the Receivables;

(v) the right of the Seller to realize upon any property (including the right to
receive future Net Liquidation Proceeds) that shall have secured a Receivable;

(vi) the right of the Seller in rebates of premiums and other amounts relating
to insurance policies and other items financed under the Receivables in effect
as of the Cut-off Date; and

(vii) all proceeds of the foregoing;

provided that the Seller shall not be required to deliver to the Purchaser on
the Closing Date monies received in respect of the Receivables after the Cut-off
Date and before the Closing Date but shall or shall cause the Servicer to
deposit such monies into the Collection Account no later than the Business Day
preceding the first Distribution Date.

The foregoing sale does not constitute and is not intended to result in any
assumption by the Purchaser of any obligation of the Seller to the Obligors,
insurers or any other person in connection with the Receivables, Receivable
Files, any insurance policies or any agreement or instrument relating to any of
them.

2.2 Receivables Purchase Price. In consideration for the Receivables and the
other Purchased Assets, the Purchaser shall, on the Closing Date, pay to the
Seller an amount equal to the fair market value of the Purchased Assets, which
amount (a) shall be paid to the Seller in cash by federal wire transfer (same
day) funds in an amount agreed to by the Seller and the Purchaser and (b) to the
extent not paid in cash by the Purchaser, shall constitute a capital
contribution by the Purchaser to the Seller.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Warranties of the Purchaser. The Purchaser hereby represents and warrants to
the Seller as of the Closing Date:

 

   2    (Nissan 2016-C Purchase Agreement)



--------------------------------------------------------------------------------

(a) Organization, etc. The Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, with
corporate power and authority to execute and deliver this Agreement and to
perform the terms and provisions hereof.

(b) Due Authorization and No Violation. This Agreement has been duly authorized,
executed and delivered by the Purchaser, and constitutes a legal, valid and
binding obligation of the Purchaser, enforceable in accordance with its terms,
subject to the effect of bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and to general
equitable principles, regardless of whether such enforceability shall be
considered in a proceeding in equity or law. The consummation of the
transactions contemplated by this Agreement and the fulfillment of the terms
hereof do not conflict with, result in any breach of any of the terms or
provisions of, nor constitute (with or without notice or lapse of time) a
default under, the certificate of incorporation or by-laws of the Purchaser, or
any indenture, agreement or other instrument to which the Purchaser is a party
or by which it shall be bound; nor result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument (other than the Basic Documents); nor violate any
law or, to the Purchaser’s knowledge, any order, rule or regulation applicable
to the Purchaser of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Purchaser or its properties; which breach, default, conflict, Lien or
violation in any case would have a material adverse effect on the ability of the
Purchaser to perform its obligations under this Agreement.

(c) No Litigation. There are no proceedings or investigations pending to which
the Purchaser is a party or of which any property of the Purchaser is the
subject, and, to the best of the Purchaser’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others;
other than such proceedings that would not have a material adverse effect upon
the ability of the Purchaser to perform its obligations under, or the validity
and enforceability of, this Agreement.

3.2 Representations and Warranties of the Seller. (a) The Seller hereby
represents and warrants to the Purchaser as of the Closing Date:

(i) Organization, etc. The Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of California and is
in good standing in each jurisdiction in the United States of America in which
the conduct of its business or the ownership of its property requires such
qualification and where the failure to so qualify would have a material adverse
effect on the ability of the Seller to perform its obligations under this
Agreement.

(ii) Power and Authority. The Seller has the power and authority to execute and
deliver this Agreement and to carry out its terms; and the execution, delivery
and performance of this Agreement have been duly authorized by the Seller by all
necessary corporate acts. This Agreement constitutes a legal, valid and binding
obligation of the Seller, enforceable in accordance with its terms, subject to
the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and by general equitable
principles, regardless of whether such enforceability shall be considered in a
proceeding in equity or law.

 

   3    (Nissan 2016-C Purchase Agreement)



--------------------------------------------------------------------------------

(iii) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in a breach of any of the terms or provisions of, nor constitute (with or
without notice or lapse of time) a default under, or result in the creation or
imposition of any Lien upon any of the property or assets of the Seller pursuant
to the terms of, any indenture, mortgage, deed of trust, loan agreement,
guarantee, lease financing agreement or similar agreement or instrument under
which the Seller is a debtor or guarantor, nor will such action result in any
violation of the provisions of the articles of incorporation or the by-laws of
the Seller; which breach, default, conflict, Lien or violation in any case would
have a material adverse effect on the ability of the Seller to perform its
obligations under this Agreement.

(iv) No Proceedings. There are no proceedings or investigations pending to which
the Seller is a party or of which any property of the Seller is the subject,
and, to the Seller’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others, other than
such proceedings that would not have a material adverse effect upon the ability
of the Seller to perform its obligations under, or the validity and
enforceability of, this Agreement.

(b) The Seller makes the representations and warranties set forth on Schedule I
to the Sale and Servicing Agreement as to the Receivables on which the Purchaser
relies in accepting the Receivables. Such representations and warranties speak
as of the Closing Date (or as of such date expressly set forth therein), but
shall survive the sale, transfer and assignment of the Receivables to the
Purchaser hereunder and the subsequent assignment and transfer pursuant to the
Sale and Servicing Agreement.

(c) The Seller makes the following representations and warranties regarding the
Purchased Assets, which representations and warranties speak as of the Closing
Date (or as of such date expressly set forth therein), but shall survive the
sale, transfer and assignment of the Purchased Assets to the Purchaser hereunder
and the subsequent assignment and transfer pursuant to the Sale and Servicing
Agreement:

(i) The Receivables and the other Purchased Assets have been validly assigned by
the Seller to the Purchaser pursuant to this Agreement.

(ii) The information set forth in the Schedule of Receivables was true and
correct in all material respects as of the opening of business on the Cut-off
Date (or as of such date expressly set forth therein).

(iii) No selection procedures believed to be adverse to the Securityholders were
used to select the Receivables and other Purchased Assets.

(iv) Immediately prior to the transfer and assignment herein contemplated, the
Purchaser had good and marketable title to the Receivables and other Transferred
Assets free and clear of all Liens, and immediately upon the transfer thereof,
the Seller, for the benefit of the Noteholders, Certificateholders, shall have
good and marketable title to the Transferred Assets, free and clear of all Liens
and adverse interests of others.

 

   4    (Nissan 2016-C Purchase Agreement)



--------------------------------------------------------------------------------

(v) Other than the security interest granted to the Purchaser pursuant to this
Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables or other Transferred
Assets to any other Person. The Seller has not authorized the filing of and is
not aware of any financing statements against the Seller that include a
description of the collateral covering the Receivables or other Transferred
Assets other than any financing statement relating to the security interest
granted to the Purchaser hereunder or a financing statement as to which the
security interest covering the Receivables or other Transferred Assets has been
released. The Seller is not aware of any judgment or tax lien filings against
the Seller.

ARTICLE IV

COVENANTS OF THE SELLER

4.1 Protection of Right, Title and Interest.

(a) The Seller shall authorize and file such financing statements and cause to
be authorized and filed such continuation statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of the Purchaser in the Receivables and the other Purchased Assets
(other than any such Purchased Assets, to the extent that the interest of the
Purchaser therein cannot be perfected by the filing of a financing
statement). The Seller shall deliver (or cause to be delivered) to the Purchaser
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.

(b) The Seller shall notify the Purchaser within 30 days after any change of its
name, identity or corporate structure in any manner that would, could or might
make any financing statement or continuation statement filed by the Seller in
accordance with paragraph (a) above seriously misleading within the meaning of
Sections 9-506 and 9-507 of the UCC, and shall promptly file appropriate
additional financing statements and amendments to previously filed financing
statements or continuation statements.

(c) The Seller shall maintain its computer systems so that, from and after the
time of sale hereunder of the Receivables to the Purchaser, the Seller’s master
computer records that refer to a Receivable shall indicate clearly the interest
of the Purchaser in such Receivable and that such Receivable is owned by the
Purchaser.

(d) If at any time the Seller shall propose to sell, grant a security interest
in, or otherwise transfer any interest in automotive receivables to any
prospective purchaser, lender or other transferee, the Seller shall give to such
prospective purchaser, lender or other transferee computer tapes, records or
print-outs that, if they shall refer in any manner whatsoever to any Receivable,
shall indicate clearly that such Receivable has been sold and is owned by the
Purchaser (or any subsequent assignee of the Purchaser).

 

   5    (Nissan 2016-C Purchase Agreement)



--------------------------------------------------------------------------------

4.2 Other Liens or Interests. Except for the conveyances and grants of security
interests hereunder and contemplated pursuant to this Agreement and the other
Basic Documents, the Seller shall not sell, pledge, assign or transfer to any
other Person, or grant, create, incur, assume or suffer to exist any Lien (other
than Permitted Liens) on any interest therein, and the Seller shall defend the
right, title and interest of the Purchaser in, to and under such Receivables
against all claims of third parties claiming through or under the Seller;
provided, however, that the Seller’s obligations under this Section 4.2 shall
terminate upon the termination of the Issuer pursuant to Section 9.01 of the
Trust Agreement.

4.3 Repurchase Events and Seller’s Assignment of Repurchased Receivables.

(a) The Seller or the Purchaser, as the case may be, shall inform the other
party to this Agreement promptly, in writing, upon the discovery of any breach
of the Seller’s representations and warranties pursuant to Section 3.2(b) that
materially and adversely affects the interests of the Securityholders in any
Receivable; provided, that delivery of the Servicer’s Certificate by the
Servicer shall be deemed to constitute prompt written notice by the Purchaser of
such breach. If the breach materially and adversely affects the interests of the
Securityholders in such Receivable, then the Seller or the Purchaser, as the
case may be, shall either (a) correct or cure such breach or (b) repurchase such
Receivable from the Issuer or the Purchaser, as the case may be, in either case
on or before the Distribution Date following the end of the Collection Period
which includes the 60th day (or, if the Seller or the Purchaser elects, an
earlier date) after the date that the Seller or the Purchaser, as the case may
be, became aware or was notified of such breach. Any such breach shall be deemed
not to have a material and adverse effect if such breach or failure does not
affect the ability of the Issuer to receive and retain timely payment in full of
such Receivable. In consideration of the purchase of the Receivables, the Seller
shall remit (or cause to be remitted) the Repurchase Payment to the Purchaser
concurrently with the Purchaser’s repurchase of the related Receivable from the
Issuer in the manner specified in Section 5.05 of the Sale and Servicing
Agreement. Upon payment of such Repurchase Payment by the Seller, the Purchaser
shall release and shall execute and deliver such instruments of release,
transfer or assignment, in each case without recourse or representation, as
shall be reasonably requested of it to vest in the Seller or its designee any
Receivable and any related Purchased Assets repurchased pursuant hereto. The
sole remedy of the Purchaser, the Indenture Trustee (by operation of the
assignment of the Purchaser’s rights hereunder pursuant to the Indenture), or
any Securityholder with respect to a breach of the Seller’s representations and
warranties pursuant to Section 3.2(b), shall be to require the Seller to
repurchase Receivables pursuant to this Section.

(b) With respect to all Receivables repurchased by the Seller pursuant to this
Agreement, the Purchaser (without the need of any further written assignment)
shall assign hereby, without recourse, representation or warranty (other than
that it has good and marketable title to such Receivables), to the Seller all
the Purchaser’s right, title and interest in and to such Receivables, and all
security and documents relating thereto.

 

   6    (Nissan 2016-C Purchase Agreement)



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS PROVISIONS

5.1 Obligations of Seller. The obligations of the Seller under this Agreement
shall not be affected by reason of any invalidity, illegality or irregularity of
any Receivable.

5.2 Issuer. The Seller acknowledges that the Purchaser will, pursuant to the
Sale and Servicing Agreement, sell the Receivables and other Purchased Assets to
the Issuer and assign its rights under this Agreement to the Issuer and that the
Issuer will assign such rights to the Indenture Trustee for the benefit of the
holders of the Notes, and that the representations and warranties contained in
this Agreement and the rights of the Purchaser under Section 5.2 and the
obligations under Section 5.3 are intended to benefit the Issuer and the holders
of the Notes. The Seller hereby consents to such sales and assignments.

5.3 Amendment. (a) Any term or provision of this Agreement may be amended by the
Seller and the Purchaser, without the consent of the Indenture Trustee, any
Noteholder, the Issuer, the Owner Trustee or any other Person subject to the
satisfaction of one of the following conditions:

(i) the Seller or the Purchaser delivers an Officer’s Certificate or Opinion of
Counsel to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment;

provided, however, that in the event that any Certificates are held by anyone
other than the Administrator or any of its Affiliates, this Agreement may only
be amended by the Seller and the Purchaser if, in addition, (i) the Holders of
the Certificates evidencing a majority of the Certificate Balance consent to
such amendment or (ii) such amendment shall not, as evidenced by an Officer’s
Certificate of the Administrator or an Opinion of Counsel delivered to the
Indenture Trustee and the Owner Trustee, materially and adversely affect the
interests of the Certificateholders.

(b) This Agreement may also be amended by the Seller and the Purchaser for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Noteholders or the Certificateholders with the consent of:

(i) the Holders of Notes evidencing not less than a majority of the Outstanding
Amount of the Notes; and

(ii) the Holders of the Certificates evidencing a majority of the Certificate
Balance.

It will not be necessary for the consent of Noteholders or Certificateholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof.

 

   7    (Nissan 2016-C Purchase Agreement)



--------------------------------------------------------------------------------

5.4 Waivers. No failure or delay on the part of the Purchaser in exercising any
power, right or remedy under this Agreement or the Assignment shall operate as a
waiver hereof or thereof, nor shall any single or partial exercise of any such
power, right or remedy preclude any other or further exercise hereof or thereof
or the exercise of any other power, right or remedy.

5.5 Notices. All demands, notices, communications and instructions upon or to
the Seller under this Agreement shall be in writing, personally delivered or
mailed by certified mail, return receipt requested, and shall be deemed to have
been duly given upon receipt (a) in the case of the Purchaser, to Nissan Auto
Receivables Corporation II, One Nissan Way, Franklin, Tennessee 37067,
Attention: Treasurer, and (b) in the case of the Seller, to Nissan Motor
Acceptance Corporation, One Nissan Way, Franklin, Tennessee 37067,
Attention: Treasurer; or, as to each of the foregoing, at such other address as
shall be designated by written notice to the other parties.

5.6 Survival. The respective agreements, representations, warranties and other
statements by the Seller and the Purchaser set forth in or made pursuant to this
Agreement shall remain in full force and effect and will remain in full force
and effect until such time as the parties hereto shall agree.

5.7 Headings and Cross-References. The various headings in this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of any provision of this Agreement. References in this Agreement to Section
names or numbers are to such Sections of this Agreement.

5.8 Governing Law. This Agreement and the Assignment shall be governed by and
construed in accordance with the internal laws of the State of New York, without
reference to its conflict of law provisions (other than Section 5-1401 of the
General Obligations Law of the State of New York), and the obligations, rights
and remedies of the parties under this Agreement shall be determined in
accordance with such laws.

5.9 Counterparts. This Agreement may be executed in multiple counterparts and by
different parties on separate counterparts, each of which shall be an original,
but all of which together shall constitute one and the same instrument.

5.10 Transfers Intended as Sales; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales,
transfers, assignments and contributions without recourse rather than pledges or
assignments of only a security interest and shall be given effect as such for
all purposes. It is further the intention of the parties hereto that the
Purchased Assets shall not be part of the Seller’s estate in the event of a
bankruptcy or insolvency of the Seller. The sales and transfers by the Seller of
the Receivables and related Purchased Assets hereunder are and shall be without
recourse to, or representation or warranty (express or implied) by, the Seller,
except as otherwise specifically provided herein. The limited rights of recourse
specified herein against the Seller are intended to provide a remedy for breach
of representations and warranties relating to the condition of the property
sold, rather than to the collectability of the Receivables.

 

   8    (Nissan 2016-C Purchase Agreement)



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Purchased Assets are held to be property of the Seller, or if for any reason
this Agreement is held or deemed to create indebtedness or a security interest
in the Receivables and other Purchased Assets, then it is intended that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
the Seller of, and the Seller hereby grants to the Purchaser, a security
interest in all of its right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to the
Receivables and other Purchased Assets, to secure such indebtedness and the
performance of the obligations of the Seller hereunder;

(iii) The possession by the Purchaser or its agent of the Receivable Files and
any other property as constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by the purchaser or a person designated by such purchaser, for
purposes of perfecting the security interest pursuant to the New York UCC and
the UCC of any other applicable jurisdiction; and

(iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Purchaser for the purpose of perfecting such
security interest under applicable law.

5.11 No Petition. Notwithstanding any prior termination of this Agreement, the
parties hereto shall not, prior to the date which is one year and one day after
payment in full of all obligations of each Bankruptcy Remote Party in respect of
all securities issued by any Bankruptcy Remote Party, acquiesce, petition or
otherwise invoke or cause such Bankruptcy Remote Party to invoke the process of
any court or government authority for the purpose of commencing or sustaining a
case against such Bankruptcy Remote Party under any federal or state bankruptcy,
insolvency or similar law, or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of such Bankruptcy
Remote Party or any substantial part of its property, or ordering the winding up
or liquidation of the affairs of the Issuer.

 

   9    (Nissan 2016-C Purchase Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto hereby have caused this Agreement to be
duly executed by their respective officers as of the day and year first above
written.

 

NISSAN MOTOR ACCEPTANCE CORPORATION By:  

 

  Name:   Title: NISSAN AUTO RECEIVABLES CORPORATION II By:  

 

  Name:   Title:

 

   S-1    (Nissan 2016-C Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit A

ASSIGNMENT

August 10, 2016

For value received, in accordance with the Purchase Agreement, dated as of
August 10, 2016 (the “Purchase Agreement”), between the undersigned (the
“Seller”) and Nissan Auto Receivables Corporation II (the “Purchaser”), the
undersigned does hereby sell, assign, transfer and otherwise convey unto the
Purchaser, without recourse, the following:

(i) all right, title and interest of the Seller in and to the Receivables listed
on the Schedule of Receivables (including all related Receivable Files) and all
monies due thereon or paid thereunder or in respect thereof after the Cut-off
Date;

(ii) the right of the Seller in the security interests in the Financed Vehicles
granted by the Obligors pursuant to the Receivables and any related property;

(iii) the right of the Seller in any proceeds from claims on any physical
damage, credit life, credit disability or other insurance policies covering the
Financed Vehicles or the Obligors;

(iv) the right of the Seller to receive payments in respect of any Dealer
Recourse with respect to the Receivables;

(v) the right of the Seller to realize upon any property (including the right to
receive future Net Liquidation Proceeds) that shall have secured a Receivable;

(vi) the right of the Seller in rebates of premiums and other amounts relating
to insurance policies and other items financed under the Receivables in effect
as of the Cut-off Date; and

(vii) all proceeds of the foregoing;

provided that the Seller shall not be required to deliver to the Purchaser on
the Closing Date monies received in respect of the Receivables after the Cut-off
Date and before the Closing Date but shall or shall cause the Servicer to
deposit such monies into the Collection Account no later than the Business Day
preceding the first Distribution Date.

The foregoing sale does not constitute and is not intended to result in any
assumption by the Purchaser of any obligation of the undersigned to the
Obligors, insurers or any other person in connection with the Receivables,
Receivable Files, any insurance policies or any agreement or instrument relating
to any of them.

This Assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Purchase Agreement
and is to be governed by the Purchase Agreement.

 

   A-1    (Nissan 2016-C Purchase Agreement)



--------------------------------------------------------------------------------

Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to such terms in the Purchase Agreement.

 

   A-2    (Nissan 2016-C Purchase Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed as of the day first above written.

 

NISSAN MOTOR ACCEPTANCE CORPORATION By:  

 

  Name:   Title:

 

   S-1    (Nissan 2016-C Purchase Agreement)